Citation Nr: 0616795	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-20 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for post-traumatic stress disorder (PTSD) prior to 
November 1, 2001.

2.  Entitlement to an initial disability rating greater than 
30 percent for PTSD as of November 1, 2001.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1968 to 
October 1969.   Subsequently, the veteran also had Marine 
Corps Reserve duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In a statement dated in November 2004, the veteran has also 
appears to have raised a claim for a temporary total rating 
based on a period of hospitalization in September and October 
of 2004.  See 38 C.F.R. § 4.29 (2005).  This matter is 
referred to the RO for its consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the claim for an increased 
initial disability rating for PTSD, the Board finds that 
additional development is required.  

The veteran seeks an initial disability rating greater than 
10 percent for PTSD prior to November 1, 2001, under 
Diagnostic Code 9411, 38 C.F.R. § 4.130 (2005).  As of 
November 1, 2001, the veteran seeks an initial disability 
rating greater than 30 percent for PTSD.  

The Board also notes that on four separate occasions during 
the appeal period, the veteran has received a temporary total 
disability rating for PTSD of 100 percent under 38 C.F.R. 
§ 4.29 for temporary hospitalization beyond 21 days.  

First, with respect to PTSD, the claims folder contains 
various outpatient and inpatient records from the VA Medical 
Center (VAMC) in Dublin, Georgia, dated from February 2000 to 
September 2003 and several relevant VA examinations.  
However, in a recent statement dated in November 2004, the 
veteran indicated that he also received additional inpatient 
treatment for PTSD at the VAMC in Bay Pines, Florida, from 
September 2004 through October 2004.  Only a partial record 
of inpatient treatment at this facility is present in the 
claims folder.  

Similarly, this VA inpatient treatment record also documents 
that the veteran has been seen by a counselor in connection 
with his PTSD at the VA Tallahassee Vet Center.  Finally, it 
appears that the veteran may have also received further 
treatment at the VAMC in Dublin, Georgia since September 
2003.  The claims folder does not contain these records.  

At present, the medical evidence does not provide a basis to 
grant a higher rating for PTSD during the appeal period.  
However, VA's duty to assist includes obtaining records of 
relevant VA medical treatment identified by the veteran.  38 
U.S.C.A.  § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(c)(3) (2005).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive knowledge of evidence 
generated by VA).  Because any record of additional treatment 
for the veteran's service-connected PTSD would be relevant to 
the current inquiry and also would be relevant to the issue 
of entitlement to an additional temporary total disability 
rating under 38 C.F.R. § 4.29, the RO should take appropriate 
steps to determine whether the above VA medical records 
exist, and if so, to obtain them on remand.  

Second, since the evidence of inpatient treatment for PTSD 
demonstrates that the veteran's disability may have worsened 
for a period of time, another VA psychiatric examination is 
in order.  Although not unduly remote, the last VA 
psychiatric examination was performed in December 2003.  In 
light of the available outpatient treatment record, the Board 
believes it is appropriate to obtain a VA examination. 

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  The duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination. Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Based on the veteran's allegations and the elapsed time since 
previous VA examinations, the Board remands the PTSD issue 
for a current VA psychiatric examination in order to 
ascertain the current severity of this disability.  

Third, with regard to VCAA notice, VA must also ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Such notice is 
absent in the November 2003 VCAA letter.  The RO must include 
this statement with VCAA notice.  The VCAA notice should also 
be compliant with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran himself is asked to provide any medical 
information regarding treatment of his service-connected PTSD 
disability.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b), that asked the appellant 
to provide any evidence in his 
possession that pertains to the 
claim.  In this regard, the notice 
must comply with 38 U.S.C.A. § 
5103(a) and any applicable legal 
precedent, including the recent case 
of Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.	The RO should secure inpatient 
treatment records for PTSD at the VAMC 
in Bay Pines, Florida dated from 
September 2004 to October 2004.  The 
RO should also secure any records of 
medical treatment for the veteran's 
PTSD condition from the VAMC in 
Dublin, Georgia from September 2003 to 
the present, and any and all records 
regarding counselor treatment for PTSD 
from the VA Vet Center in Tallahassee.  
The veteran is asked to assist, if 
possible, in obtaining these records.  

3.	The RO should arrange for the veteran 
to be scheduled for a VA psychiatric 
examination to assess the current 
severity of service-connected PTSD.  
All indicated tests and studies should 
be performed as deemed necessary by 
the examiner. The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences 
for his claim.  The claims folder 
should be made available to the 
examiner for review for the 
examination and the examination report 
should indicate whether such review 
was accomplished.  The examination 
report should include a complete 
discussion of the veteran's subjective 
complaints, findings on mental status 
examination, and a multi-axial 
diagnosis with Global Assessment of 
Functioning (GAF) score.  The examiner 
should also discuss the extent to 
which the service-connected PTSD 
affects the veteran's ability to 
secure or maintain employment.  If the 
examiner cannot provide any requested 
information, the report should so 
state.  

4.	After the completion of any additional 
necessary development, to include 
obtaining any outstanding VA treatment 
records and affording the veteran 
another VA psychiatric examination as 
discussed above, the RO should 
readjudicate the increased rating for 
PTSD issue on appeal, considering any 
new evidence secured in the claims 
folder since the May 2004 statement of 
the case.  The RO should also 
adjudicate the claim for a temporary 
total disability rating due to 
hospitalization discussed above in the 
introduction.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case and afford the 
applicable opportunity to respond.
   
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


